     Case 1:21-mj-00274-RMM Document 20 Filed 05/13/21 Page 1 of 4




                         UNITED STATES DISTRICT
                        COURT FOR THE DISTRICT OF
                               COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
       v.                                    : CRIMINAL NO. 21-mj-274
                                             :
SHAWN CORTEZ MOSES,                          :
    Defendant.                               :


              CONSENT MOTION TO CONTINUE PRELIMINARY HEARING

       The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, respectfully files this Consent Motion to Continue the Preliminary

Hearing in the above-captioned matter, currently scheduled for May 17, 2021, until June 29,

2021. In support thereof, the government states as follows:

  1. On March 3, 2021, the defendant was arrested and charged by Criminal Complaint with

      the Sexual Exploitation of a Child, in violation of 18 U.S.C. § 2252(a)(1) and other

      related charges. Following a hearing on March 5, 2021, this Court ordered that the

      defendant be detained pending trial. A preliminary hearing was set for March 17, 2021.

  2. On December 17, 2020, the Chief Judge issued a Standing Order. See In Re:

       Sixth Extension of Postponed Jury Trials Due to Ongoing Exigent Circumstances

       Caused COVID-19 Pandemic, Standing Order 20-93(BAH) (December 17, 2020).

       Citing the recent surge in the infection and mortality rates in the District of Columbia,

       this Standing Order tolls the time period for commencing the trial of a defendant,

       pursuant to 18 U.S.C. § 3161(c), from January 11, 2021 to March 15, 2021. Id.




                                             1
  Case 1:21-mj-00274-RMM Document 20 Filed 05/13/21 Page 2 of 4



3. On March 5, 2021, the Court issued a new Standing Order, which allows for the limited

   resumption of jury trials. However, the Chief Judge has ordered that for all trials that

   cannot be tried with consistently with the health and safety protocols laid out

   in the Order, the time period between March 17, 2021 and August 31, 2021 is excluded

   under the Speedy Trial Act. In re: Limited Resumption of Criminal Jury Trials in Light

   of Current Circumstances Relating to the Covid-19 Pandemic, Standing Order 21-

   10(BAH) (March 5, 2021).

4. On March 15, 2021, following the filing of a Consent Motion to Continue the

   Preliminary Hearing, this Court continued the Preliminary Hearing from March 15,

   2021 until April 14, 2021. The Court held that, consistent with the reasons stated in the

   parties motion, as well as those found in the current Standing Order, the time period

   between March 15, 2021 and April 14, 2021 shall be excluded from calculating the date

   for Speedy Trial in this case.

5. On April 9, 2021, following a Consent Motion to Continue the Preliminary Hearing filed

   by the parties, this Court continued the Preliminary Hearing from April 14, 2021 until

   May 17, 2021. The Court held that, consistent with Standing Order 21-10 and the

   reasons stated in the parties motion, the time period between April 14, 2021 and May

   17, 2021 shall be excluded form calculating the date for Speedy Trial in this case.

6. The government and counsel for the defendant have conferred, and are continuing to

     communicate in an effort to resolve this matter without the necessity of a trial.

7. The parties, therefore, would respectfully request that the Preliminary Hearing be

   continued until June 29, 2021. Consistent with the reasons stated in Standing Order No.

   21-10, as well as those detailed above, the parties agree that the interests and ends of
                                          2
      Case 1:21-mj-00274-RMM Document 20 Filed 05/13/21 Page 3 of 4



       justice are best served and outweigh the interests of the public and the defendant in a

       speedy trial, and that this adjournment will allow the parties to continue negotiations in

       an effort to achieve a resolution before trial. Therefore, the parties agree that pursuant

       to 18 U.S.C. § 3161, the time from May 17, 2021 through the next court date shall be

       excluded in computing the date for speedy trial in this case.



       Wherefore, the parties respectfully request that the Court continue the Preliminary

Hearing in this matter until June 29, 2021 or a date after that date convenient to the Court’s

calendar.

                                    Respectfully submitted,

                                    CHANNING D. PHILLIPS
                                    ACTING UNITED STATES ATTORNEY
                                    D.C. Bar No. 415793




                             By:       /s/
                                    AMY E. LARSON
                                    Assistant United States Attorney
                                    N.Y. Bar No. 4108221
                                    U.S. Attorney’s Office
                                    555 4th Street, N.W.
                                    Washington, D.C. 20530
                                    202-252-7863
                                    Amy.Larson2@usdoj.gov




                                              3
       Case 1:21-mj-00274-RMM Document 20 Filed 05/13/21 Page 4 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                     :
                                              :
         v.                                   : CRIMINAL NO. 21-mj-274
                                              :
 SHAWN CORTEZ MOSES,                          :
         Defendant.                           :



                                            ORDER

        This matter having come before the Court pursuant to a Motion to Continue, upon

consent, it is therefore

        ORDERED that the parties shall appear for a Preliminary Hearing at_______ on June __,

2021. It is further

        ORDERED that consistent with Standing Order No. 21-10, and the reasons stated in the

Consent Motion filed by the parties, the interests and ends of justice are best served and outweigh

the interests of the public and the defendant in a speedy trial. Pursuant to 18 U.S.C. § 3161, the

time from May 17, 2021 until June __, 2021 shall be excluded in computing the date for speedy

trial in this case.




                                              ______________________________________
                                              The Honorable Robin M. Meriweather




                                              4
